Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “said first and second light guides having ends removed in situ to provide a sensing gape wherein the housing comprises at least a first part, a second part and a seal located between the first and the second part, and wherein the first part is configured to form the enclosed and elongated fluid channel arranged along the first axis, the fluid channel having an open side, and the corresponding second part is configured to close the open side of the fluid channel” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fail to disclose the claimed limitations such as, “said first and second light guides having ends removed in situ to provide a sensing gap, wherein the housing comprises at least a first part, a second part and a seal located between the first and the second part, wherein the first part is configured to form the enclosed and elongated fluid channel arranged along the first axis, the fluid channel having an open side, and the corresponding second part is configured to close the open side of the fluid channel, and wherein the first axis and the second axis intersect each other, such that the first axis and the second axis are perpendicular to each other” along with all other limitations of the claim. 


 

Claims 2, 4-14 and 16 are allowable due to their dependencies. 
The closest references, Tormod (US 20120327397 A1) and Prenner et al (US
20100182606 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             

/MD M RAHMAN/           Primary Examiner, Art Unit 2886